Concurring Opinion.
Funner, J.
I rest my concurrence in this decree upon the absence-of any ground for the exercise of our supervisory jurisdiction.
This is not an appeal, and a proceeding for contempt is not appeal-able. Mere errors of law or fact afford no ground for the relief sought.. We have but three inquiries to make, which are :
1st. Was the order, for the disobedience of which the relators were arraigned, such as the court had the power to make ¶ It is not denied-that it was.
2d. Was the order of a kind such as to authorize proceedings for contempt for disobedience thereto ? Confessedly it was.
3d. Was the proceeding regular ? It is only in cases where the proceedings are absolutely null and void, such as in the examples given in the Code. “When the inferior judge has refused to hear the party or his witnesses, or has pronounced sentence without having cited-them to appear,” C. P. 857, that our supervisory jurisdiction can be invoked.
Improper joinder or non-joinder of parties, are n.ot defects of the character referred to in the Code. It is sufficient that relators had due aotice and hearing and had the opportunity of setting up this and all other legal defenses against the contempt alleged. If the judge has-heard and determined such defenses in due course of proceeding, mere-error in his decision does not justify our interferance.
Without suggesting that the course of the district judge was not perfectly proper in all respects, I rest my concurrence on the foregoing; grounds.